Citation Nr: 0118562	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for hypertension.  He responded with a timely notice of 
disagreement, and this appeal was initiated.  He was sent a 
statement of the case, and he perfected his appeal with a 
timely VA Form 9.  

The veteran testified at a personal hearing before RO 
personnel in November 1999, and before a member of the Board 
in March 2000.  


FINDING OF FACT

No competent medical evidence has been submitted establishing 
that the veteran had onset of his hypertension during 
service, or within a year thereafter.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In December 1998, the veteran filed a claim for service 
connection for hypertension.  He stated that upon separation 
from service in 1946, he was told he had hypertension, and 
that he should seek treatment for this disability.  A 
diagnosis of hypertension was also entered on his service 
separation examination, according to the veteran.  

The veteran was sent a February 1999 letter by the RO 
informing him of the private physicians from whom the VA was 
requesting medical treatment records.  The RO also attempted 
to obtain the veteran's service medical records, but they are 
no longer available, having presumably been destroyed by 
fire.  No Surgeon General's Office records concerning the 
veteran were available either.  

Medical records from Dr. P.J.C., M.D., the veteran's private 
physician, confirm a diagnosis of hypertension dating back at 
least to the early 1980's.  Additional treatment records were 
received from Drs. J.S., M.D., and B.C., M.D., who have 
treated the veteran for a variety of cardiovascular problems 
since the early 1990's, and a local private hospital, at 
which the veteran underwent pacemaker implantation in 1998.  
Both doctors confirmed a diagnosis of hypertension, but did 
not indicate a date of onset.  

The veteran has also received medical treatment at VA medical 
centers since the early 1990's.  Outpatient treatment records 
confirm a history of hypertension, but reflect no definite 
date of onset.  

The veteran was afforded a February 1999 VA cardiovascular 
examination.  The VA examiner confirmed a current diagnosis 
of hypertension, but did not provide a date of onset of this 
disability.  

In a May 1999 rating decision, the RO denied the veteran's 
claim for service connection for hypertension.  He responded 
with a June 1999 notice of disagreement.  A June 1999 
statement of the case was afforded him, and he perfected his 
appeal with a July 1999 VA Form 9.  

The veteran, accompanied by his wife, testified at a personal 
hearing before RO personnel in November 1999.  He stated that 
he was told he had high blood pressure at the time he 
separated from service, and he has been followed by private 
doctors for his disability ever since.  For many years, he 
thought the VA had recognized this disability as service 
connected.  According to his account, several of the doctors 
who initially treated him following service have since died, 
and their records of his treatment are no longer available.  
His spouse, who married the veteran a few months after his 
service separation, also testified that the veteran has been 
taking hypertension medication since 1946.  

The veteran and his wife testified at a personal hearing in 
March 2001 before a member of the Board.  They both testified 
that the veteran began taking medication for hypertension 
shortly after his service separation, and has continued to do 
so since that time.  The veteran also confirmed that although 
he saw several private doctors for treatment of his 
hypertension after service, most of these doctors are 
deceased, and their records are no longer available.  

Analysis

The veteran seeks service connection for hypertension.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Certain statutorily 
enumerated disorders, such as hypertension, may be presumed 
to have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

As an initial matter, the Board is cognizant of the recent 
changes in the law brought about by the passage of the 
Veterans Claims Assistance Act.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other modifications, the VA's duty to assist and duty 
to notify the veteran of the evidence necessary to complete 
his claim have been expanded.  These changes are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, while the RO did not have the benefit of 
the explicit provisions of the VCAA, the VA's duties have 
nevertheless been fulfilled, and no prejudice would result to 
the veteran by adjudication of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been advised on 
numerous occasions of the need to submit, or at least alert 
the VA to the existence of, all evidence related to his 
claimed disabilities.  He was sent letters by the RO in 
February 1999 seeking any medical evidence, including private 
medical records, relevant to his claim.  Additionally, he has 
been afforded personal hearings before both a RO hearing 
officer and a member of the Board, at which time he was again 
asked to submit any and all available medical records 
relevant to his claim.  The veteran has already alerted the 
RO to the presence of both private and VA medical records, 
and these have been obtained.  Thus, all available medical 
evidence has been obtained, and the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The rating decision, statement of the 
case, and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with the VCAA's notification requirements, and 
the VA's duty to notify has been fulfilled.  

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to develop and substantiate the 
claim, including, if necessary, affording him a VA medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the present case, the RO 
has attempted to obtain records from all treatment sources 
named by the veteran, as well as his service medical records, 
which are not available.  The veteran has also been afforded 
a VA cardiovascular examination.  The RO has otherwise 
requested all relevant treatment records, both private and 
VA, identified by the veteran, and the veteran has been 
informed in various letters what records the RO was 
requesting.  

Overall, the RO has fully developed this appeal, having 
notified the veteran of all evidence need to substantiate and 
complete the claim, and having requested and obtained all 
such evidence made known to it.  Likewise, the veteran has 
been scheduled for a VA medical examination, and the report 
thereof has been obtained for the record.  In the 
circumstances of this case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  Therefore, a remand at this time 
is not necessary.  

The Board notes that the veteran's service medical records 
are unavailable, having presumably been destroyed by fire 
while in storage.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In the present case, 
the RO attempted to obtain relevant medical evidence from the 
Surgeon General's Office, but no such records were found.  

Because the veteran has presented uncontroverted diagnoses of 
hypertension rendered by both private and VA medical doctors, 
a current disability of hypertension is accepted by the 
Board.  The only remaining question is whether this 
disability was incurred in service, or within a year 
thereafter.  Unfortunately, no medical evidence has been 
presented demonstrating that the veteran's hypertension first 
arose during service, or shortly thereafter.  The earliest 
hypertension diagnosis of record, rendered by Dr. C., the 
veteran's private physician, was made in 1981, over 30 years 
after his separation from service.  No medical evidence has 
otherwise been presented dating onset of his hypertension to 
any time prior to that date.  Therefore, service connection 
for hypertension cannot be awarded at this time.  

The veteran and his wife both testified that he was afforded 
a diagnosis of hypertension following service separation.  
However, they cannot, as laypersons, provide a medical 
diagnosis which would be binding on the Board.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, no medical evidence has been presented 
supporting the veteran's contention that his hypertension was 
first diagnosed during service or within a year thereafter.  
For this reason, service connection for hypertension must be 
denied.  


ORDER

Service connection for hypertension is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

